

EXCLUSIVE PROJECT MANAGEMENT, DESIGN AND MARKETINGAGREEMENT
 
This EXCLUSIVE PROJECT MANAGEMENT, DESIGN AND MARKETING AGREEMENT (this
“Agreement”) is made as of this 11th day of February, 2008 (the “Effective
Date”), by and between Solar Thin Films, Inc., a Delaware corporation, having
its principal offices at 25 Highland Blvd., Dix Hills, New York 11746  (“Solar
Thin Films”), and Solar Thin Power, Inc., having its principal offices at 25
Highland Blvd., Dix Hills, New York 11746 (“Solar Thin Power”).


Recitals:
 
A. Solar Thin Films is a manufacturing and engineering company specializing in:
(i) the design and construction of turnkey production facilities for the
manufacture of thin-film photovoltaic modules (the “Technology”), (ii)
investment in photovoltaic module manufacturing systems, and (iii) participation
in domestic and international solar energy power projects.
 
B. Solar Thin Power is the majority-owned subsidiary of Solar Thin Films, which
was formed to pursue international and domestic opportunities to participate in
domestic and international solar energy power projects.
 
C. Solar Thin Power has agreed to loan the sum of One Million Five Hundred
Thousand ($1,500,000.00) to Solar Thin Films pursuant to the terms of a secured
term note, a copy of which is annexed hereto as Exhibit A (the “Note”).
 
D. In consideration for Solar Thin Power providing such funds to Solar Thin
Films, Solar Thin Films has agreed to exclusively provide project management,
design and marketing services (the “Services”) to Solar Thin Power with respect
to any and all solar energy power projects (the “Solar Power Projects”) in the
territories of Greece and Spain (the “Territories”). Solar Thin Films shall not
participate in any Solar Power Projects in the Territories, in any way or
manner, other than through its relationship with Solar Thin Power during the
term of this Agreement. .
 
Agreement:
 
In consideration of the premises and in further consideration of the mutual
promises and undertakings herein contained, and other good and valuable
consideration, the receipt and adequacy of which hereby are acknowledged, the
parties hereto hereby agree as follows:
 
1. Obligations of the Parties. During the term of this Agreement,
 

 
a.
Solar Thin Power shall:

 

 
i.
Use all commercially reasonable efforts to obtain, at its sole cost and expense,
all governmental and other required approvals required to participate in Solar
Power Projects in the Territories (the “Required Approvals”);

 

--------------------------------------------------------------------------------


 

 
ii.
Upon the attainment of the Required Approvals, use its commercially reasonable
best efforts to obtain new and existing licenses in the Territories;

 

 
iii.
Solar Thin Power agrees to seek new and existing licenses in a manner consistent
with the high standards of quality used by Solar Thin Films. Solar Thin Power
warrants that it possesses the expertise, facilities and ability to
professionally and successfully seek licenses and to promote the goodwill
associated with the Solar Thin Films.

 

 
b.
Solar Thin Films shall:

 

 
i.
Use all commercially reasonable efforts to support Solar Thin Power’s
participation in Solar Power Projects in the Territories. Such support will
include, but not be limited to:

 

 
1.
Solar Power Project management and design;

 

 
2.
Providing access and fostering relationships with manufacturers and providers
of:

 

 
a.
Photovoltaic modules

 

 
b.
Electronics

 

 
c.
Balance of Systems

 
2. Fee. Solar Thin Power agrees to pay Solar Thin Films a fee, which shall be
determined on a project by project basis but shall be at the then existing
normal and customary rate, for each and every project in the Territories
 
3. Term. The term of this Agreement shall be three (3) years effective from the
date set forth above.
 
4. Termination. This Agreement may be terminated:
 

 
a.
by the non-breaching party immediately if the other party shall fail to perform
any obligation under this Agreement and such failure is incapable of remedy;

 

 
b.
by the non-breaching party after thirty (30) days notice and opportunity to cure
if the other party shall fail to perform any obligation under this Agreement,
such failure is capable of remedy, and such failure continues unremedied after
the expiration of such thirty (30) day period, provided that if Solar Thin Power
is in breach of any term of this Agreement, Solar Thin Films shall be entitled
to suspend the supply of the Product to Solar Thin Power until Solar Thin Power
cures the breach;

 

 
c.
by a party immediately if the other party shall file any voluntary petition or
similar proceeding under any bankruptcy act, institute any voluntary proceeding
in any court to declare itself insolvent or unable to meet debts, make an
assignment for the benefit of creditors, or consent to the appointment of a
receiver for any of its property;

 
2

--------------------------------------------------------------------------------


 

 
d.
by a party if the other party shall have filed against it any involuntary
petition or similar proceeding under any bankruptcy act, have instituted against
it any involuntary proceeding in any court to declare it insolvent or unable to
meet debts, have all or substantially all of its property levied upon or
attached by process of law, or have a receiver appointed for any of its
property, and the same is not dismissed, vacated, set aside, or released within
sixty (60) days thereafter; or

 

 
e.
by Solar Thin Films should Solar Thin Power (i) make any false
misrepresentations regarding Solar Thin Films or its relationship with Solar
Thin Films, or (ii) conduct its business in an immoral or unprofessional manner
which could result in liability to Solar Thin Films.

 
5. Effect of Termination.
 

 
a.
Termination by either party shall not prejudice any remedy that either party may
have, at law, in equity, or under this Agreement.

 
6. Representations and Warranties. Each party represents to the other that:
 
a.  it has the power, right and authority to enter into this agreement;
 
b. that this Agreement has been duly authorized by all requisite corporate and
partnership actions; and
 
c. that it shall comply with all applicable laws, rules and regulations in
performing its obligations under this Agreement.
 
7. Indemnification/Limitation on Liability. 
 
a. Solar Thin Films shall indemnify, defend and hold Solar Thin Power and its
parents, subsidiaries, affiliates, officers, directors, employees, agents, and
representatives (the “Solar Thin Power Indemnified Parties”) harmless from and
against any and all claims, liabilities, demands, actions, causes of action,
judgments, settlements, and expenses (including, but not limited to, reasonable
attorneys’ fees, costs, and expenses) (“Damages”) arising out of or in
connection with any (i) third-party claims based upon infringement of any United
States patent, copyright, or other proprietary right by the Technology,
excepting any Damages resulting from the intentionally wrongful or negligent
acts of the Solar Thin Power Indemnified Parties or (ii) third-party
product-liability claim in which the death, personal injury, illness, property
damage or other loss is conclusively determined to have resulted from the proper
use of the Product manufactured by Solar Thin Films and dispensed by a licensed
veterinarian.
 
b. Solar Thin Power shall indemnify, defend and hold Solar Thin Films and its
parents, subsidiaries, affiliates, officers, directors, employees, agents, and
representatives (the “Solar Thin Films Indemnified Parties”) harmless from and
against any and all claims, liabilities, demands, actions, causes of action,
judgments, settlements, and expenses (including, but not limited to, reasonable
attorneys’ fees, costs, and expenses) (“Damages”) arising out of or in
connection with Solar Thin Power’ breach of any representation, warranty,
covenant, or agreement made by Solar Thin Power under or in connection with this
Agreement or the failure of Solar Thin Power to perform any of its covenants or
agreements contained in this Agreement.
 
3

--------------------------------------------------------------------------------


 
c. Upon obtaining knowledge thereof, the party to be indemnified (the
“Indemnified Party”) shall promptly notify the party which is required to
provide indemnification (the “Indemnifying Party”) in writing of any damage,
claim, loss, liability or expense which the Indemnified Party has determined has
given rise or could give rise to a claim under this Section 7 (such written
notice being hereinafter referred to as a “Notice of Claim”). A Notice of Claim
shall contain a brief description of the nature and estimated amount of any such
claim giving rise to a right of indemnification. With respect to any claim or
demand set forth in a Notice of Claim relating to a third-party claim, the
Indemnifying Party shall have the power and right to defend, direct the defense,
compromise and settle, in good faith and at its expense, any such claim or
demand, and the Indemnified Party, at its sole expense, shall have the right to
participate and shall cooperate in the defense of any such third-party claim. So
long as the Indemnifying Party is defending in good faith any such third party
claim, the Indemnified Party shall not settle or compromise such third party
claim.
 
d. In no event shall either party be liable to the other or to any third party
for any special, indirect, incidental, consequential, or punitive damages
arising out of or in connection with this Agreement or the Technology, whether
based on breach of contract, breach of warranty, tort (including negligence), or
otherwise.
 
8. Confidentiality. Each party agrees to hold in strict confidence, and not to
disclose to any other person or to use in any manner, either before or after
termination of this Agreement, any technical or business information,
manufacturing technique, process, experimental work, trade secret, patent, or
other confidential matter belonging to other party, including the Technology
(“Confidential Property”), except as specifically permitted pursuant to the
terms of this Agreement, and shall take all reasonable measures to maintain the
confidentiality of such Confidential Information, which will in no event be less
than the measures it uses to maintain the confidentiality of its own information
of similar importance. Confidential Information shall include the terms of this
Agreement.
 
9. Injunctive Relief. Both parties agree that, in the event of a breach or
alleged breach of Sections 2 and 7, Solar Thin Films shall be irreparably harmed
and shall not have an adequate remedy at law, including monetary damages, and
that Solar Thin Films shall consequently be entitled to seek a temporary
restraining order, injunction, or other form of equitable relief, without bond,
against the continuance of such breach. Such relief shall be in addition to any
other rights or remedies of Solar Thin Films under this Agreement, including,
but not limited to, rights of termination under Section 4.
 
10. Recitals. The parties agree that the recitals to this Agreement are true and
accurate and hereby incorporate them into this Agreement.
 
4

--------------------------------------------------------------------------------


 
11. Force Majeure. For the period and to the extent that a party hereto is
disabled from fulfilling in whole or in part its obligations hereunder, where
such disability arises by reason of an event of force majeure (including, but
not limited to, any law or government regulation, or any act of God, flood, war,
terrorism, revolution, civil commotion, political disturbance, fire, explosion,
or any other cause whatsoever over which such party has no control), such party
shall be released from its obligations hereunder until the cessation of such
disability. Notice of any such disability and cessation thereof shall forthwith
be given by the party claiming the benefits thereof to the other. The provisions
of this Article shall not be applicable to any obligation involving the payment
of money.
 
12. Assignment. Neither this Agreement, nor any of the rights or interests of
Solar Thin Films or Solar Thin Power hereunder, may be assigned, transferred or
conveyed by operation of law or otherwise without the prior written consent of
the other party, which consent shall not be unreasonably withheld, provided,
however, that either party (the “Selling Party”) may assign its rights and
interest under this Agreement to any acquirer of such Selling Party in any
transaction that constitutes a Change of Control for such Selling Party. A
Change of Control shall mean the sale of substantially all of the assets of such
Selling Party, the sale of substantially all of the stock of such Selling Party
or the merger or consolidation of such Selling Party with a third party in which
the Selling Party is not the surviving entity.
 
13. Independent Contractors. In performing their respective duties under this
Agreement, each of the parties shall be operating as an independent contractor.
Nothing contained herein shall in any way constitute any association,
partnership, or joint venture between the parties hereto, or be construed to
evidence the intention of the parties to establish any such relationship.
Neither party shall have the power to bind the other party or incur obligations
on the other part’s behalf without the other party’s prior written consent.
 
14. Successors And Assigns. Subject to Section 12 above, this Agreement shall be
binding upon, and shall inure to the benefit of, each of the parties hereto and
their respective permitted successors and assigns.
 
15. Survival of Rights of Parties. The termination of this Agreement shall not
release either party from any liability, obligation, or agreement which,
pursuant to any provision of this Agreement, is to survive or be performed after
such expiration or termination.
 
16. Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed valid and sufficient if delivered by
personal service or overnight courier or dispatched by registered mail, postage
prepaid, in any post office, or if dispatched by telefax, promptly confirmed by
letter dispatched as above provided, to the parties at the addresses as set
forth above. A party hereto may change its address by notice to the other in the
manner set forth above. Notices and other communications rendered as herein
provided shall be deemed to have been given on the day on which personally
served or sent by telefax or, if sent by overnight courier, on the second (2nd)
day after being posted, or if sent by registered mail, on the fifth (5th) day
after being posted, or in either case the date of actual receipt, whichever date
is the earlier.
 
5

--------------------------------------------------------------------------------


 
17. Partial Invalidity. If any term, covenant or provision contained herein
shall be invalid or illegal, such invalidity or illegality shall not impair,
invalidate or nullify the other provisions of this Agreement.
 
18. Applicable Law. All questions concerning the construction, validity,
enforcement and interpretations of this agreement shall be governed and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of law thereof. All
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement shall be commenced exclusively in
the state and federal courts sitting in the City of New York, Borough of
Manhattan. The parties hereby irrevocably submit to the exclusive jurisdiction
of the state and federal courts sitting in the City of New York, Borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any proceeding, any claim
that it is not personally subject to the jurisdiction of any such court or that
such proceeding is improper. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If any party shall commence a proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other reasonable costs and expenses incurred with the investigation,
preparation and prosecution of such proceeding.
 
19. Subject Headings. The subject headings on this Agreement have been placed
thereon for the convenience of the parties and shall not be considered in any
question of interpretation or construction of this Agreement.


20. Complete Agreement, Waivers, And Amendments. This Agreement, in combination
with the Secrecy Agreement previously signed by the parties and the purchase
orders and invoices issued pursuant hereto, constitutes the entire agreement
between the parties relative to the subject matter hereof, and supersedes and
replaces all prior or contemporaneous agreements, written or oral, between the
parties regarding such subject matter. The failure of either party to enforce at
any time or for any period of time any provision of this Agreement shall not be
construed as a waiver of such provision or of the right of such party thereafter
to enforce such provision. In addition, no terms or provisions of this Agreement
may be changed, waived, discharged, or terminated orally but only by an
instrument in writing signed by the party against whom the enforcement of such
change, waiver, discharge, or termination is sought. Solar Thin Power and Solar
Thin Films agree to renegotiate in good faith any provision of, or addition to,
this Agreement.


6

--------------------------------------------------------------------------------


 
21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original and
all of which counterparts when taken together shall constitute but one and the
same instrument.
 
22. Rules of Construction. The rules of construction which require the terms of
an agreement to be construed most strictly against the drafter of such and
agreement are hereby waived and relinquished by each party.
 
23. Further Assurances. From and after the date hereof the parties agree to take
or cause to be taken such further action and executed, deliver and file such
further documents and instruments as the other party may reasonably request from
time to time to effectuate the intent and purposes of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written.
 

Solar Thin Films, Inc.         By: /s/ Peter Lewis    
Name:
Peter Lewis
   
Title:
Chief Executive Officer

 

Solar Thin Power, Inc.         By:
/s/ Robert Rubin
   
Name:
Robert Rubin
   
Title:
Chief Financial Officer

 
7

--------------------------------------------------------------------------------

